Citation Nr: 1117058	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  10-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESSES AT HEARING ON APPEAL

Claimant and F. L.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  

The claimant alleges that military service with Filipino forces and against the Japanese Empire from August 1942 to June 1945 qualifies him for recognized active military service with the U.S. Armed Forces, Far East (USAFFE), or as a recognized guerrilla in the Philippines during World War II.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009-issued decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, that denied the requested benefit.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The claimant does not have recognized active military service for the purpose of establishing veteran status or obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101(2), 107(b) (West 2002 & Supp. 2010), American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1(d), 3.6, 3.40, 3.41, 3.203 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist claimants in substantiating claims for VA benefits is set forth at 38 U.S.C.A. §§ 5103A, 5107, 5126 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  However, where the law, and not the evidence, is dispositive of a claim, VA has no duty to notify and assist a claimant in substantiating the claim.  Id.  The Court has held that when an interpretation of a statute disposes the issue on appeal, neither VA's duty-to-assist nor duty-to-notify provision is applicable.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Because the law is dispositive in this appeal, the provisions set forth at set forth at 38 U.S.C.A. §§ 5103A, 5107, 5126 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010), do not apply.  Nonetheless, the May 2009 decision and the November 2009 Statement of the Case included citations to the laws and regulations pertaining to eligibility for benefits under the Filipino Veterans Equity Compensation Fund and verification of military service.  The Board concludes that no further notification or development of the case or the evidence is necessary for fair adjudication of the claim.  

Under the American Recovery and Reinvestment Act of 2009, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ." However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 is entitled "Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II".  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of enactment of the Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require. Section 1002(c)(2) provides that, if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or, (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and, (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In March 2011, the claimant and a witness testified at a video-conference hearing before the undersigned Acting Veteran's Law Judge.  The witness recalled observing the claimant serve as a guerilla.  The claimant testified that he would submit additional relevant evidence within 30 days.  The claims file was kept open for more than 30 days; however, no additional evidence was received.  

The claimant has made various arguments and has submitted lay witness statements to the effect that he fought against the Japanese.  These statements are not disputed; however, the sole determinative question is whether the claimant had recognized service to qualify for the claimed one-time payment from the Filipino Veterans Equity Compensation Fund.

Submitted documents that tend to suggest qualifying service do not outweigh the NPRC's denial of certification of the claimant's claimed military service.  The NPRC finding of no service is determinative, and VA has no authority to change or amend those findings.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).

The proper course for the claimant, if he believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits from the United States, administered by VA.  VA is bound to follow the certifications by the service departments with jurisdiction over United States military records.

After considering all the evidence in this case, the Board must conclude that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the military services of the United States.  The claimant may not, therefore, be considered an eligible person for the purpose of establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


